Citation Nr: 0418611	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  04-18 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating greater than 10 percent for 
service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1942 to 
January 1946. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted the veteran's claim 
seeking entitlement to service connection for tinnitus, and 
assigned a 10 percent rating, effective July 22, 2002. 


FINDINGS OF FACT

1.  The veteran has been awarded the maximum disability 
evaluation allowed for his tinnitus under the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

2.  VA's Office of General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.

3.  Throughout the period covered on appeal, the veteran's 
tinnitus has not caused marked interference with his 
employment or required frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.


CONCLUSION OF LAW

The criteria for an initial rating greater than 10 percent 
for service-connected tinnitus have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003); VAOPGCPREC 2-2003.  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

The veteran's November 1942 induction examination indicated 
no ear abnormalities.  Hearing test results indicated a score 
of 20-20 in each ear.  The veteran's January 1946 examination 
prior to discharge indicated no ear abnormalities.  Whispered 
voice hearing test results were noted as 15/15 in each ear. 

According to a March 1982 private audiology examination, the 
veteran had mild to severe sensorineural hearing loss in each 
ear.  In January 1984, the veteran filed a claim seeking 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  He indicated that his disability began in 1944 
during service.  In February 1984, the RO denied service 
connection for bilateral hearing loss and tinnitus.

In August 1990, the veteran received an audiology examination 
from Dr. J.T.  The physician stated that the veteran had mild 
to severe sensorineural hearing loss, bilaterally, with 76% 
and 78% discrimination ability for the right and left ears, 
respectively.

In a statement dated October 1993, Dr. J.T. stated that the 
veteran reported difficulty hearing in group settings.  He 
had worn a hearing aid in the right ear sicne 1990.  He was 
found to have sensorineural hearing loss, bilaterally with 
52% and 64% word recognition for the right and left ears, 
respectively.  His word recognition ability had decreased 
about 24% bilaterally since his ear evaluation in 1990.

In a statement dated January 1994, the veteran stated that he 
had ringing in his ears during his active service, and he 
still experienced the same ringing in his ears.  At 
discharge, he did not want to delay going home, so he did not 
have an examination for his hearing problems.  While on 
active duty, the veteran indicated that he was in the 166th 
AAA Gun Battalion.  He was a cannoneer, and a member of a 
90MM AAA Gun Battery.  He was involved in firing the 90MM 
guns during air raids.  He indicated that he was involved in 
thousands of firings.  He did not have his hearing checked 
until approximately 1986.  He indicated that he has had 
ringing in his ears since service, and had hearing loss for 
several years before he had it checked.  

In January 1994, the veteran filed a claim seeking 
entitlement to service connection for  hearing loss and 
ringing in the ears.  He stated that his disability began in 
1945.  In May 1994, the RO denied reopening the claim for 
service connection for bilateral hearing loss and tinnitus 
because new and material evidence had not been presented.
 
In December 1994, the veteran filed a claim seeking 
entitlement to service connection for  hearing loss and 
ringing in both ears.  In March 1995, the RO denied reopening 
the claim for service connection for bilateral hearing loss 
and tinnitus because new and material evidence had not been 
presented.

In June 2002, the veteran had an audiology examination.  The 
veteran reported military noise exposure and constant 
bilateral tinnitus.  Audiological evaluation revealed the 
following pure tone thresholds, in decibels:

 
 
 
 
HERTZ
 
 
 
500
1000
2000
4000
8000
RIGHT
40
55
75
80
85
LEFT
40
50
75
80
85

Word recognition was 64% in the right ear, and 72% in the 
left ear.

In July 2002, the veteran filed a claim seeking entitlement 
to service connection for hearing loss and tinnitus, due to 
the trauma suffered from firing 90MM AAA canons during 
service.




Dr. J.T. submitted a statement dated August 2002.  The 
physician stated that the veteran had mild and severe high 
frequency sensorineural hearing loss, bilaterally.  He had 
hearing loss for many years, and claimed that it began during 
service.  Dr. J.T. stated that the veteran was exposed to 
very high levels of noise during World War II.  He did not 
wear any hearing protection at that time because it was not 
available.  Hearing loss and ringing had interfered with his 
ability to communicate with people for years.  Even with 
wearing his hearing aid, conversation was difficult for him.

In October 2002, service connection was granted for bilateral 
hearing loss, with an evaluation of 30 percent per Diagnostic 
Code (DC) 6100, effective July 22, 2002.  The RO also granted 
service connection for tinnitus, and assigned an evaluation 
of 10 percent per Diagnostic Code (DC) 6260, effective July 
22, 2002.

In a statement dated January 2003, the veteran stated that 
his interpretation of 
DC 6260 indicated that he was entitled to a separate 10 
percent rating for each ear.  In a January 2003 rating 
decision, the RO denied separate compensable evaluations for 
each ear for tinnitus, and continued the single 10 percent 
evaluation.  The RO did not consider the veteran's January 
2003 statement a claim for an increased rating.

In a statement labeled "Notice of Disagreement" dated 
November 2003, the veteran stated that because DC 6260 was 
revised, effective June 13, 2003, and the date of his claim 
preceded the effective date of the DC revision, his appeal 
must be judged under the law and regulations which are most 
favorable to him.  The veteran refered to 38 C.F.R. 
§ 4.25(b), which stated that "[e]xcept as otherwise provided 
in this schedule, the disabilities arising from a single 
disease entity, ... are to be rated separately[,] as are all 
other disabling conditions, if any ...," as pertinent to his 
appeal.  The veteran argued that separate evaluations are 
available and appropriate for each ear regarding bilateral 
tinnitus.  The veteran further stated that the VA General 
Counsel Opinion 2-2003 which concluded that "[s]eparate 
ratings for tinnitus for each ear may not be assigned under 
DC 6260 or any other diagnostic code" did not discuss the 
applicability of 38 C.F.R. § 4.25(b) and was, therefore, 
inadequate and incomplete.  The veteran stated that the 
treatises cited in VA General Counsel Opinion 2-2003 
indicating that the origin of tinnitus was in the brain (as 
opposed to the inner ears) did not apply in his case.  The 
veteran argued that his bilateral tinnitus was located 
distinctly in each ear.  He requested an audiological 
examination with an opinion as to whether his tinnitus was 
inner ear-related.    
 
Analysis

I.	Notice of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
Please note that the veteran's January 2003 Notice of 
Disagreement (NOD) raised a new issue in this case - 
entitlement to an initial rating greater than 10 percent for 
service-connected tinnitus (despite the RO's interpretation, 
the Board recognizes the veteran's statement dated January 
2003 as a valid NOD).  The January 2003 NOD was received in 
response to the veteran's notice of the October 2002 decision 
to grant service connection for tinnitus, and to assign a 10 
percent evaluation.  Prior to this October 2002 decision, VA 
had already given the veteran notice of VCAA requirements, 
under 38 U.S.C.A. § 5103 (a), regarding his claim of service 
connection for tinnitus.  Therefore, pursuant to VA General 
Counsel Opinion 
8-2003, 38 U.S.C.A. § 5103 (a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue of entitlement to an 
initial rating greater than 10 percent for service-connected 
tinnitus.  See VAOPGCPREC 8-2003 (2003).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
There is no reasonable possibility that further assistance 
would aid in the substantiation of the claim.  
The Board will proceed with appellate disposition.  

II.	Entitlement to an initial rating greater than 10 
percent for 
service-connected tinnitus.	

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether stepped 
ratings are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating assigned 
following the grant of service connection.  Therefore, all of 
the evidence following the grant of service connection (not 
just the evidence showing the present level of disability) 
must be considered in evaluating the veteran's claim.  The RO 
considered all of the evidence following the grant of service 
connection so the veteran's claim is in appropriate appellate 
status.

In general, disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4. 




Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7.

In this case, the veteran was granted service connection for 
tinnitus, effective July 22, 2002.  The veteran is currently 
assigned a 10 percent evaluation under Diagnostic Code (DC) 
6260.  
  
DC 6260 provides for a maximum 10 percent evaluation for 
tinnitus, recurrent.  Three notes are included with DC 6260.  
Note (1) states that a separate evaluation for tinnitus may 
be combined with an evaluation under diagnostic codes 6100, 
6200, 6204, or other diagnostic code, except when tinnitus 
supports an evaluation under one of those diagnostic codes.  
Note (2) states assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  Note (3) states do not evaluate 
objective tinnitus (in which the sound is audible to other 
people and has a definable cause that may or may not be 
pathologic) under this diagnostic code, but evaluate it as 
part of any underlying condition causing it.  

The Board notes that the VA Office of General Counsel issued 
a precedential opinion addressing whether separate ratings 
for tinnitus for each ear may be assigned under DC 6260.  The 
VA General Counsel concluded that separate ratings for 
tinnitus in each ear may not be assigned under DC 6260 or any 
other diagnostic code.  See VAOPGCPREC 2-2003 (2003).  This 
opinion specifically addressed whether separate disability 
ratings for tinnitus in each ear could be assigned under 
Diagnostic Code 6260 or any other diagnostic code.  In 
addition, the VA published a final rule on May 14, 2003.  
This rule added a note to Diagnostic Code 6260, which directs 
raters to "assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head."  68 Fed. Reg. 25, 822, 25,823 (2003); 
38 C.F.R. § 4.87, DC 6260, note (2).

Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. 
§ 7104(c) (West 2002).  
The veteran's representative has argued that the veteran 
filed his application prior to enactment of the revised 
regulation regarding the assignment of a disability 
evaluation for tinnitus.  Therefore, his claim should be 
evaluated under the previous criteria which did not preclude 
assignment of separate disability evaluations for bilateral 
tinnitus.  The veteran also cites 38 C.F.R. § 4.25(b) as 
applicable to tinnitus and, thus, each ear should be rated 
separately and be given a 10 percent evaluation.  Also, 
because the veteran believed that his bilateral tinnitus was 
located distinctly in each ear, he was entitled to separate 
evaluations for each ear.    

In response, the Board refers to its above discussion wherein 
the VA General Counsel is clear in stating that separate 
ratings for tinnitus for each ear may not be assigned.  
VAOPGCPREC 2-2003 (2003).  

The Board notes that the argument for a higher rating, as 
reflected in the veteran's  argument, is grounded generally 
in the holding in Wanner v. Principi, 17 Vet. App. 4 (2003) 
and its interpretation of the regulations, specifically 
section 4.25(b) and the applicable diagnostic code in the 
rating schedule.  The Board relies on the reasoning that the 
VA General Counsel provided in the precedent decision, 
VAOPGCPREC 2-2003 regarding the evaluation of the veteran's 
claim for an increased schedular evaluation.

In VA OPGCPREC 2-2003, VA General Counsel explained that 
neither the prior nor the amended regulation contained any 
language suggesting that a separate tinnitus rating could be 
awarded for each ear, nor does any other rating schedule 
provision in effect prior to or after 1999 suggest that such 
separate ratings may be awarded.  For example, 38 C.F.R. 
§ 4.124a, Diagnostic Code 8046, has long provided that, for 
purposes of rating cerebral arteriosclerosis, "[p]urely 
subjective complaints such as headache, dizziness, tinnitus, 
insomnia and irritability . . . will be rated 10 percent and 
no more under diagnostic code 9305."  In such cases, the 
condition of tinnitus is taken into account as a rating 
factor which may give rise to a maximum 10% disability rating 
without regard to whether the condition is unilateral or 
bilateral in nature.  

The General Counsel Opinion found that the final amended rule 
published in May 2003 pointed out that the intended effect of 
this action was to codify current standard VA practice by 
stating that recurrent tinnitus will be assigned only a 
single 10 percent evaluation, whether it was perceived in one 
ear, both ears, or somewhere in the head.  As was stated in 
the notice of proposed rulemaking, the amendment involved no 
substantive change and was consistent with current practice.  
Thus, the amendment restated in more explicit terms the rule 
reflected in prior VA regulations that only a single 10 
percent rating for tinnitus was authorized regardless of 
whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  

The VA General Counsel explained that the 1999 amendment did 
not reflect any change in view as to the nature of tinnitus 
itself.  Thus, the most recent amendment DC 6260 in 2003 
definitively stating that only a single 10% disability rating 
is authorized for tinnitus merely restates the law as it 
existed both prior to and after the 1999 amendment.  
Accordingly, the rule that only a single 10% disability 
rating is authorized for tinnitus regardless of whether the 
tinnitus is perceived as unilateral, bilateral, or in the 
head, is for application in cases arising both before and 
after the 1999 amendment.  

Therefore, there is no basis under the ratings schedule for 
separate 10 percent ratings for each ear for 
tinnitus.  While the veteran's arguments have been given full 
consideration, the Board is bound by the precedent opinion of 
the VA General Counsel that addresses the matter at hand.  
38 U.S.C.A. § 7104(c).  

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Such factors do not 
appear in this case. There is nothing exceptional about the 
veteran's tinnitus, compared to similarly situated veterans, 
and the schedular ratings, which have been assigned 
adequately, compensate him for his related industrial 
impairment.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an initial rating greater than 10 percent for 
service-connected tinnitus must be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 10 percent for 
service-connected tinnitus is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



